Mr. Chief Justice Brantly:
I concur. I am of the opinion that the Act is void for the additional reason that it falls within the prohibition found in section 25, Article V, of the Constitution, which declares: “No law shall be revised or amended, or the provisions thereof extended by reference to its title only, but so much thereof as is revised, amended or extended shall be re-enacted and published at length.” Upon reading the title, one would expect to find in the body of the Act specific directions as to the method to be pursued in nominating candidates for judicial offices. In fact, we find nothing of the kind. Instead we find in the first and second sections provisions which have no other effect than to amend section 1313 of the Political Code of 1895, now section 524 of the Revised Codes, by making it exclusive, in so far as it applies to the candidates mentioned. In effect it adds, by reference to that section, by number only, a proviso which may be expressed as follows: “Provided that candidates for judicial offices shall be nominated as herein prescribed, and not otherwise.” Since the infirmities discussed by Mr. Justice Holloway sufficiently demonstrate the invalidity of the Act, it is not necessary to discuss this feature of it.